NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JESSE ALLRED,                                   No. 19-16770

                 Plaintiff-Appellant,           D.C. No. 1:16-cv-01571-LJO-SAB

 v.
                                                MEMORANDUM*
CALIFORNIA DEPARTMENT OF
CORRECTIONS AND
REHABILITATION; et al.,

                 Defendants,

and

DUROY; et al.,

                 Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                            Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      California state prisoner Jesse Allred appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

affirm.

      The district court properly granted summary judgment because Allred failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his wrist fracture and whether he experienced significant

harm as a result of any delay in treatment. See id. at 1060-61 (a prison official is

deliberately indifferent only if he or she knows of and disregards an excessive risk

to inmate health; medical malpractice, negligence or difference of opinion

concerning the course of treatment does not amount to deliberate indifference);

Hallett v. Morgan, 296 F.3d 732, 745 (9th Cir. 2002) (prisoner must show delay

led to significant harm).

      The district court did not abuse its discretion by denying Allred’s discovery

motion because Allred failed to demonstrate that the denial of discovery resulted in

actual and substantial prejudice to him. See Laub v. U.S. Dep’t of Interior, 342

F.3d 1080, 1084, 1093 (9th Cir. 2003) (setting forth standard of review and

explaining that a district court’s “decision to deny discovery will not be disturbed

except upon the clearest showing that the denial of discovery result[ed] in actual


                                          2                                    19-16770
and substantial prejudice to the complaining litigant” (citation and internal

quotation marks omitted)).

      We reject as without merit Allred’s contention that the district court applied

an incorrect legal standard in granting summary judgment for the defendants.

      Allred’s motion to file an oversized brief (Docket Entry No. 21) is granted.

The Clerk is instructed to file the reply brief submitted at Docket Entry No. 22.

      AFFIRMED.




                                          3                                     19-16770